     Case 1:19-cv-01442-NONE-EPG Document 25 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     JOHN JACKSON,                                   Case No. 1:19-cv-01442-NONE-EPG (PC)
11
                                  Plaintiff,         ORDER GRANTING REQUEST TO
12                                                   CONTINUE SCHEDULING
                   v.                                CONFERENCE
13
                                                     (ECF No. 24)
14   N. AKABIKE,
15                                Defendant.
16
          Before the Court is Defendant’s request to continue the scheduling conference in light of
17
     the COVID-19 crisis. (ECF No. 24.) The Court finds good cause for and will accordingly grant
18
     the requested continuance.
19
          IT IS ORDERED that the request to continue the initial scheduling conference (ECF No.
20
     24) is GRANTED. The mandatory initial scheduling conference is continued to September 2,
21
     2020, at 3:00 p.m. All associated deadlines are extended accordingly.
22

23
     IT IS SO ORDERED.
24

25      Dated:    July 7, 2020                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                    1
